IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-60230
                         Summary Calendar
                        __________________


JERRY D. GRAVES,

                                       Plaintiff-Appellant,

versus

ANN LEE; HERMAN PARKER; LARRY HARDY;
EDWARD M. HARGETT,

                                       Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:95-CV-218-JAD
                       - - - - - - - - - -
                          July 16, 1996


Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jerry D. Graves, #40995/#32179, appeals the dismissal of his

suit pursuant to 28 U.S.C. § 1915(d), the relevant portion of

which is now redesignated as 28 U.S.C. § 1915(e)(2)(B)(i).     He

argues that the Mississippi Department of Corrections applies its

grooming regulations in a way which violates the First Amendment

and principles of equal protection, that prison disciplinary

proceedings violated principles of equal protection and due



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                            No. 96-60230
                                 -2-

process, and that the magistrate judge erred in his analysis of

Graves's claims under Sandin v. Conner, 115 S. Ct. 2293 (1995).

We have reviewed the record and Graves's brief and AFFIRM the

dismissal for essentially the same reasons set forth by the

magistrate judge, who heard the case pursuant to 28 U.S.C.

§ 636(c).    Graves v. Lee et al., No. 4:95CV218-JAD (N.D. Ms. Mar.

26, 1996).